FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DONNA KAY LEE,                            No.12-56258
              Petitioner-Appellant,
                                             D.C. No.
                  v.                      2:01-cv-10751-
                                             PA-PLA
 DEBRA JACQUEZ,
              Respondent-Appellee.           ORDER



   On Remand From The United States Supreme Court

                Filed September 6, 2016

    Before: Mary M. Schroeder, Harry Pregerson, and
          Jacqueline H. Nguyen, Circuit Judges.


                       ORDER

   Pursuant to the decision of the United States Supreme
Court in Johnson v. Lee, ___ U.S.___, 136 S. Ct. 1802
(2016), the judgment of the district court is AFFIRMED.